 434301 NLRB No. 59DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1Although the Employer here has the same name as the employer in Case10±RC±13906 (301 NLRB 436) and is probably the same corporation, the ex-
empt entities and the contractual relationships in the two cases are different.
In this case the Employer is operating an educational and treatment center for
incarcerated and adjudicated juvenile delinquents under contract with the Penn-
sylvania Department of Public Welfare. The employer in Case 10±RC±13906
operates a job corps center in Tennessee under contract with the U.S. Depart-
ment of Labor (DOL). We note that Res-Care, Inc., 280 NLRB 670 (1986),also involved a job corps center operated under contract with DOL.Chairman Stephens dissented in Res-Care, but he applies that as Boardprecedent here and agrees for the reasons stated in this opinion that it is distin-
guishable from this case.2280 NLRB 670 (1986).3We find no merit in the Employer's contention that the Regional Directorfailed to consider that it, like the employer in Res-Care, supra, was requiredby the request for proposal to submit detailed budgetary line itemizations of
wages and fringes, which then became incorporated in the final contract. The
Employer's exhibits disclose no such itemization. (The Employer refused to
proffer the subpoenaed document, claiming that it contained proprietary and
confidential information.) Like the Regional Director, we are unable to makefindings in the absence of evidence. In any event, given the evidence regarding
the Employer's discretion to make changes in the allocation of moneys within
the salary/benefit category, our decision to assert jurisdiction would not be af-
fected by the Employer's substantiation of its claim concerning the line item
submission.4Id. at 674.5Contrary to our dissenting colleague, we similarly see no basis in the evi-dence concerning control over working conditions other than wages and bene-
fits for concluding that the Employer lacked significant discretion in these
areas. Our colleague concedes that the Employer has control over decision
with respect to firing, discipline, attendance policy, grievances, promotions,
demotions, performance appraisals, and merit reviews. He relies, however, on
evidence that the DPW can determine staffing levels, employee qualifications,
job titles, and the like for his conclusion that the Employer lacked sufficient
authority over bargainable subjects to make meaningful bargaining possible.
Because standards concerning such matters commonly apply to most govern-
ment-regulated private facilities with public health responsibilities (e.g., med-
ical certification requirements for hospitals and nursing homes), we disagree
with his reliance on this evidence.Career Systems Development Corporation andPennsylvania Social Services Union Local 668
of the Service Employees International Union,
AFL±CIO, Petitioner. Case 4±RC±17087January 30, 1991DECISION ON REVIEWBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
DEVANEYOn January 5, 1990, the National Labor RelationsBoard, by a three-member panel, granted the Employ-
er's request for review of the Regional Director's De-
cision and Direction of Election with regard to the
Board's assertion of jurisdiction over the Employer.Having reviewed the entire record, as well as thebriefs on review, we agree with the Regional Director
that the Employer1possesses sufficient discretion overwages and terms and conditions of employment to en-
gage in the give and take of collective bargaining. In
so finding, we rely particularly on evidence dem-
onstrating that, under the contract administered by the
Pennsylvania Department of Public Welfare (DPW),
the Employer retains control over noneconomic labor
relations matters and substantial discretion over the al-
location of employee wages and fringe benefits, as il-
lustrated by the instances of state approval of increased
funds for salaries and fringes without requiring infor-
mation as to the distribution of the additional funds.Our dissenting colleague concedes that the Employer``has discretion over wage ranges and initial salaries,''
but contends that this case is controlled by Res-Care,Inc.2because the Employer had to seek prior DPW ap-proval for shifts of funds from other areas into the
general salary category (which, according to the testi-
mony of the Employer's vice president, also included
the costs of fringe benefits). The record shows, how-
ever, and our colleague does not contend otherwise,
that within that general category, the Employer is free
to allocate the money among the various employees
and managers as it sees fit.3In our view, therefore, theDPW's control over general expenditure categoriesdoes not amount to a ``final, practical say over wages
and benefits'' equivalent to that which prompted the
Board to decline jurisdiction in Res-Care. There, as theBoard found, initial wage ranges, including the max-
imum for each, and the substantive terms of many em-
ployee benefits required approval from the exempt en-
tity, and changes in any of those levels also required
approval.4The difference between the degrees of con-trol is critical. Of course, we concede that the Em-
ployer here does not operate totally free of all con-
straints on its wage and benefit decisions, but we do
not find that fact sufficient to require a finding that
there is no basis for meaningful bargaining. As Judge
Posner observed regarding the exempt entity's control
over wages and benefits in NLRB v. Kemmerer Village,907 F.2d 661, 664 (7th Cir. 1990):The nature of [the state] funding scheme gives theDepartment [of Children and Family Services]
substantial control over Kemmerer's wages and
benefits, but not so much control as to render col-
lective bargaining over employee compensation
(the focus of the Board's doctrine) futile.
Kemmerer does not have a free hand in setting
employee compensation, true; but who does? In a
competitive market, competition limits the wages
that firms are willing to pay. In a regulated mar-
ket, the regulatory agency tries to simulate the ef-
fect of competition, and limits wages through its
power to disallow imprudent or unreasonable ex-
penditures.Here the DPW has done nothing more than maintainsome general oversight that will help ensure, among
other things, that salaries do not consume a dispropor-
tionate amount of the state-funded budget.5Accordingly, we affirm the Regional Director's deci-sion asserting jurisdiction in this case.MEMBERDEVANEY, dissenting.Contrary to my colleagues, I would decline to assertjurisdiction over the Employer. In Res-Care, Inc., 280 435CAREER SYSTEMS DEVELOPMENT CORP.1As the majority notes, the Employer asserts that it submitted more detailedbudgetary information, as required by the Request for Proposal. However, the
Employer did not produce this information. My conclusion in this case would
not be affected by the level of detail presented in the Employer's submission.2See Career Systems Development Corp., 301 NLRB 436 (1991).NLRB 670, 674 (1986), the Board stated that ``if anemployer does not have the final say on the entire
package of employee compensation, i.e., wages and
fringe benefits, meaningful bargaining is not possible
[footnote omitted].'' In my view, the contract between
the Employer and the Pennsylvania Department of
Public Welfare (DPW) substantially restricts the Em-
ployer's discretion with respect to the economic terms
and conditions of employment and thus precludes the
Employer from engaging in meaningful collective bar-
gaining.The record indicates that the Employer submitted inits proposed budget a total annual allocation for sala-
ries, which also included sick leave, vacation, and holi-
days.1At the request of DPW, the Employer agreed toreduce its proposed management fee and reallocate the
difference to salaries. A total amount for fringe bene-
fits was also specified, with designated portions to be
used for workers' compensation, social security, health
and life insurance, pension, short-term disability, and
tuition refunds. Changes in fringe benefit policies may
not affect the budgeted amounts without DPW's ap-
proval. Moreover, although the Employer may shift
funds between line items or cost categories, any re-
allocation involving salaries requires prior approval by
DPW. Such approval has been sought and granted on
two occasions. In the first instance, the Employer re-
quested to reallocate funds from outside psychological
services to salaries in order to have certain services
performed by a staff member at the facility. On the
second occasion, the Employer sought the required ap-
proval for a general salary increase, proposing to useits own funds in order to remain within the contractprice. In view of this approval requirement, it is clear
that, even though the Employer had discretion over
wage ranges and initial salaries, it does not retain the
final say over the critical areas of salaries and fringe
benefits. Under these circumstances, I find that the
Employer lacks the discretion necessary for meaningful
collective bargaining.Furthermore, I am not persuaded that the Employ-er's discretion over noneconomic labor relations mat-
ters warrants the assertion of the Board's jurisdiction.
As the Regional Director found, the Employer has
independent authority to make decisions with respect
to firing, discipline, promotions, and demotions. It also
establishes its own policies on such matters as attend-
ance, grievances, performance appraisals, and merit re-
views. On the other hand, although the Employer de-
cides whom to hire, minimum staffing levels and em-
ployee qualifications are determined by DPW. The
record also indicates that DPW required the Employer
to make certain changes in its organizational chart, in-
cluding changes in job titles, duties, and hierarchy.
Moreover, the contract provides that the Employer
must make a good-faith effort to fill 25 percent of its
vacancies with applicants referred by local public as-
sistance agencies.Because of the substantial limitations on the Em-ployer's discretion in determining terms and conditions
of employment, particularly with respect to salaries
and fringe benefits, I conclude that it would not effec-
tuate the purposes and policies of the Act to assert ju-
risdiction over the Employer. Accordingly, I would re-
verse the Regional Director's Decision and Direction
of Election and dismiss the petition.2